So Oo HN DR A FP WY WP =

NM NM BH Bh BR OD OD OBO OR eee ee i
oa DW FW NY KF SD SC MH HI DN BR WwW bw HFK OS

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 1 of 17

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff,

AUSTIN HSU,
Defendant.

 

 

NO. CR20-191-JLR

PLEA AGREEMENT

The United States of America, by and through Brian T. Moran, United States

Attorney for the Western District of Washington, Steven Masada, Assistant United States

Attorney for said District, Daniel S. Kahn, Acting Chief, Fraud Section, Criminal

Division, United States Department of Justice, and Christopher Fenton, Trial Attorney for

said Section, Defendant, AUSTIN HSU, and Defendant’s attorney, Brent Hart, enter into

the following Plea Agreement, pursuant to Federal Rule of Criminal Procedure

11(c)(1)(A) & (B):

L Waiver of Indictment. Defendant, having been advised of the right to be

charged by Indictment, agrees to waive that right and enter a plea of guilty to the charge

brought by the United States Attorney in an Information.

Plea Agreement - |
United States v. Austin Hsu, CR20-191-JLR

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
CoC OD OY DR Hh FF WH HY

NM NM NM MB NHN BR ORD OBR Ome ie es
oo sa WN A BB WY NY KH SF CO OH YD DR NH BR Ww we

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 2 of 17

oe The Charge. Defendant, having been advised of the right to have this
matter tried before a jury, agrees to waive that right and enter a plea of guilty to the
charge of Wire Fraud, in violation of Title 18, United States Code, Section 1343,
contained in the Information. By entering a plea of guilty, Defendant hereby waives all
objections to the form of the charging document. Defendant further understands that,
before entering any guilty plea, Defendant will be placed under oath. Any statement
given by Defendant under oath may be used by the United States in a prosecution for
perjury or false statement.

3. Elements of the Offense. The elements of the offense of Wire Fraud to
which Defendant is pleading guilty are as follows:

First, Defendant knowingly devised or participated in a scheme or plan to defraud,
or a scheme or plan for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises, or omitted facts;

Second, the statements made or facts omitted as part of the scheme were material;
that is, they had a natural tendency to influence, or were capable of influencing, a person
to part with money or property;

Third, Defendant acted with the intent to defraud; that is, the intent to deceive and
cheat; and

Fourth, the defendant used, or caused to be used, an interstate or foreign wire
communication to carry out or attempt to carry out an essential part of the scheme.

4. The Penalties, Defendant understands that the statutory penalties
applicable to the offense of Wire Fraud to which he is pleading guilty are as follows: a
maximum term of imprisonment of up to twenty (20) years, a fine of up to two hundred
fifty thousand dollars ($250,000), a period of supervision following release from prison
of up to three (3) years, and a mandatory special assessment of one hundred dollars
($100). Ifa probationary sentence is imposed, the probation period can be for up to five

(5) years.

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 2
United States v. Austin Hsu, CR20-191-JLR
So Oo SYS DH mH FF WY HY

NM NM WH BW BKB NO BO OBR ORD mm ee ee Oe ee
Oo sa DA A FF WwW NY K& OD OWA DR vA BR Ww KF OO

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 3 of 17

Defendant understands that supervised release is a period of time following
imprisonment during which Defendant will be subject to certain restrictive conditions and
requirements. Defendant further understands that, if supervised release is imposed and
Defendant violates one or more of the conditions or requirements, Defendant could be
returned to prison for all or part of the term of supervised release that was originally
imposed. This could result in Defendant serving a total term of imprisonment greater
than the statutory maximum stated above.

Defendant understands that, as a part of any sentence, in addition to any term of
imprisonment and/or fine that is imposed, the Court may order Defendant to pay
restitution to any victim of the offense, as required by law.

Defendant further understands that the consequences of pleading guilty may
include the forfeiture of certain property, either as a part of the sentence imposed by the
Court or as a result of civil judicial or administrative process.

Defendant agrees that any monetary penalty the Court imposes, including the
special assessment, fine, costs, and restitution, is due and payable immediately and
further agrees to submit a completed Financial Statement of Debtor form as requested by
the United States Attorney’s Office.

3, Rights Waived by Pleading Guilty. Defendant understands that, by
pleading guilty, Defendant knowingly and voluntarily waives the following rights:

a. The right to plead not guilty and to persist in a plea of not guilty;

b. The right to a speedy and public trial before a jury of Defendant’s
peers;

e The right to the effective assistance of counsel at trial, including, if
Defendant could not afford an attorney, the right to have the Court
appoint one for Defendant;

d. The right to be presumed innocent until guilt has been established

beyond a reasonable doubt at trial;

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 3
United States v. Austin Hsu, CR20-191-JLR
—

Co OD Oo Ya BD AH HR WwW LP

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 4 of 17

e The right to confront and cross-examine witnesses against Defendant
at trial;

f. The right to compel or subpoena witnesses to appear on Defendant’s
behalf at trial;

g. The right to testify or to remain silent at trial, at which trial such

silence could not be used against Defendant; and
h. The nght to appeal a finding of guilt or any pretrial rulings.

6. United States Sentencing Guidelines. Defendant understands and
acknowledges that the Court must consider the sentencing range calculated under the
United States Sentencing Guidelines, and possible departures under the Sentencing
Guidelines, together with the other factors set forth in Title 18, United States Code,
Section 3553(a), including: (1) the nature and circumstances of the offense;

(2) Defendant’s history and characteristics; (3) the need for the sentence to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment
for the offense; (4) the need for the sentence to afford adequate deterrence to criminal
conduct; (5) the need for the sentence to protect the public from further crimes of
Defendant; (6) the need to provide Defendant with educational and vocational training,
medical care, or other correctional treatment in the most effective manner; (7) the kinds
of sentences available; (8) the need to provide restitution to victims; and (9) the need to
avoid unwarranted sentence disparity among defendants involved in similar conduct who
have similar records. Accordingly, Defendant understands and acknowledges that:

a. The Court will determine Defendant’s Sentencing Guidelines range
at the time of sentencing;

b. After consideration of the Sentencing Guidelines and the factors in
18 U.S.C, § 3553(a), the Court may impose any sentence authorized by law, up to the
maximum term authorized by law;

rae The Court is not bound by any recommendation regarding the

sentence to be imposed, or by any calculation or estimation of the Sentencing Guidelines

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE $220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 4
United States v. Austin Hsu, CR20-191-JLR
Oo OO ss DB A ff WS Ww

Mm MO Ww WF BR KO BRD RO Rm mee ee oe
oOo HD BNO ON FF WY NY KS CO CO PF YD HR vA BP WwW YH HY 2

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 5 of 17

range offered by the parties or the United States Probation Department, or by any
stipulations or agreements between the parties in this Plea Agreement; and
d. Defendant may not withdraw a guilty plea solely because of the

sentence imposed by the Court.

De Ultimate Sentence. Defendant acknowledges that no one has promised or
guaranteed what sentence the Court will impose.

8. Statement of Facts. The parties agree on the following facts. Defendant
admits he is guilty of the charged offense:

In March 2020, Congress enacted The Coronavirus
Aid, Relief, and Economic Security (“CARES”) Act to
provide emergency financial assistance to Americans
suffering economic harm as a result of the COVID-19
pandemic. Among other things, the CARES Act authorized
the issuance of forgivable loans to small businesses through a
program known as the Paycheck Protection Program (“PPP”).
PPP loans were processed, and funded, by participating
lenders. The loans were guaranteed by the Small Business
Administration (“SBA”). PPP loans were forgivable if the
borrowing business spent the loan proceeds on permissible
expenses (such as payroll, mortgage payments, rent, and
utilities) within a designated period, and used a certain
percentage on payroll, specifically.

To qualify for a PPP loan, a qualifying business was
required to submit a PPP loan application signed by an
authorized representative of the business. That application
required the authorized representative to make certain
affirmative certifications, including representing the number
of employees the business had and the business’ average
monthly payroll expenses. Applicants for PPP loans also
were required to provide documentation showing their payroll
expenses. The figures, and the accompanying documentation,
were used to determine whether a business was eligible for a
PPP loan, and, if so, the size of such loan.

The Economic Injury Disaster Loan (“EIDL”) program
is an SBA program that provides low-interest financing to

small businesses, renters, and homeowners in regions affected
UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 5
United States v. Austin Hsu, CR20-191-JLR
Co ob OS SYD rH BR WHY BD eH

NM BN KO BR BH WD DD BRO ROO me eae een
oo yD nH F&F WY NY KK CO DO WOW AQ DA vA BB WH PH

by declared disasters. The CARES Act authorized the SBA
to provide EIDLs to eligible small businesses experiencing
substantial financial disruption due to the COVID-19

pandemic.

EIDL applications are submitted directly to the SBA.
The amount of the loan, if the application is approved, is
determined based, in part, on the information provided by the
application about employment, revenue, and cost of goods. If
the applicant also obtains a loan under the PPP, the EIDL
funds cannot be used for the same purpose as the PPP funds.

Between April 27, 2020, and July 12, 2020, Defendant,
Austin Hsu, submitted fraudulent applications for nine
disaster loans for five different businesses, namely Blueline

Capital LLC (“Blueline”), Evergreen Forest Inc.

(“Evergreen”), Huggtopus Corporation (“Huggtopus”’),
Prodigy Holdings PLLC. (“Prodigy”), and Sequoia West
Corporation (“Sequoia”). The loans were:

 

 

 

 

 

 

 

 

 

 

 

Applicant Amount Lender Result of
Sought Application
Sequoia $54,627.97 Square Inc. Approved
(“Square’’)
Prodigy $105,451 Kabbage Inc. Approved
(“Kabbage’’)
Evergreen $133,275 Kabbage Approved
Huggtopus $115,751 Kabbage Approved
Evergreen $150,000 SBA Approved
Huggtopus $150,000 SBA Canceled
Huggtopus $150,000 SBA Canceled
Sequoia $150,000 SBA Canceled
Blueline $150,000 SBA Approved

 

 

 

 

 

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 6 of 17

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 6
United States v. Austin Hsu, CR20-191-ILR
co Ob Se YTD OH HP WY He

NM NM Ne BO BRO BND BRD ORD OR OOO ee
oOo 1D DN HH FF WY NY SKY CO 6 we YD HR A BP WwW WH =

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 7 of 17

In applying for the loans of behalf of Evergreen,
Huggtopus, Prodigy, and Sequoia, Hsu represented that each
of these companies had employees to whom it paid salaries
and payroll taxes. Those representations were false. None of
the companies had any employees to whom it paid salaries or
payroll taxes.

In addition, in submitting the PPP loan application on
behalf of Sequoia to Square, Hsu provided a copy to Square
of a supposed IRS Form 940 for Sequoia. This form showed
that Sequoia had paid a large amount, approximately
$242,182.22, to employees in 2019. Hsu also submitted a
copy of a supposed IRS Form 941 for Sequoia, which showed
it had paid another large amount, approximately $95,115, to
employees in the first quarter of 2020. In submitting the loan
application of behalf of Prodigy to Kabbage, Hsu provided a
copy to Kabbage of a supposed IRS Form 940 for Prodigy.
This form showed that Prodigy had paid a large amount,
approximately $506,169, to employees in 2019. These forms
were fraudulent. Hsu created them for the purpose of
supporting the PPP applications. None had actually been
filed with the IRS (and the amounts of the tax deposits
reported on the forms had not been paid to the IRS).

In addition, in submitting the PPP loan applications on
behalf of Prodigy, Huggtopus, and Evergreen, Hsu submitted
a copy of supposed Forms W-2 and W-3 for Prodigy,
Huggtopus, and Evergreen. These forms listed over twenty
employees who purportedly worked for these businesses.
Nearly all of the names were the same. These forms also
were fraudulent. Hsu created them for the purpose of
supporting the PPP applications. None had actually been
filed with the Social Security Administration. In creating
these forms, he used the names of current and former
employees from another business — Blackrock Services, P.A.
— who had never actually been paid by Prodigy, Huggtopus,
and Evergreen.

On June 26, 2020, Hsu incorporated Blueline for the
purpose of applying for an EIDL loan. On June 29, 2020,

Plea Agreement - 7 UNITED STATES ATTORNEY

United States v. Austin Hsu, CR20-191-JLR 701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 9810]

(206) 553-7970
Oo Oo YD BD mH BP WY HO —

Mo BM 8B BO BRO KD RO BD BRO a ae se
oy WN NH BP WY HY SH OS CO DM TD HR wr BP WwW YH KB SS

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 8 of 17

Hsu applied for an Employer Identification Number on behalf
of Blueline using his mother’s name.

On July 12, 2020, Hsu submitted an application with
the SBA for an EIDL loan for Blueline in the amount of
$150,000. Hsu represented to the SBA that Blueline had been
in business since 2017 and that, as of January 31, 2020,
Blueline had nine employees and gross receipts of over
$1,500,000 million. These representations were false since
Blueline had only been incorporated in 2020 and had no
business or operations.

Based on the Blueline application, the SBA paid
$149,900 of loan proceeds to Hsu’s account ending in 6496
at Salal Credit Union. The process of issuing this payment
caused an interstate wire from Denver, Colorado to Seattle,
Washington, as part of the wire transfer in the amount of
$149,900 from the SBA’s bank account to Hsu’s bank account
at Salal Credit Union.

As part of the scheme, Hsu fraudulently applied for a
total of $1,159,104.97 in PPP and EIDL loans. The total
amount of PPP and EIDL loan proceeds that Hsu received
from the six loans that were approved was $709,104.97.

In October 2020, the United States obtained seizure
watrants and seized the amounts listed in the table below:

 

 

Business Loan Amount Seized

Sequoia | e $54,627.97 paid into e $57,981.31 from
Blackrock Services’ Bank of Bank of America
America Account -5116 Account -5116

 

Huggtopus | e $115,751 paid into
Blackrock Services’ Bank of
America Account -5116

 

Prodigy | e $105,451 paid into Prodigy’s | © $26,620.87 from

 

 

 

 

 

Bank of America Account Bank of America
-6280 Account -6280
Evergreen | e $133,275 paid into Sequoia’s | ¢ $133,275 from
Bank of America Account Bank of America
-9731 Account -9731

 

 

 

Plea Agreement - 8
United States v. Austin Hsu, CR20-191-JLR

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo Ss DB On F&F WwW WHO —

Nm NM NH NO BO NO RQ RD RDO mm me OU eRe OU
Oo SN DN AH BP WY NY SK SCO BO OH TD DH HW BR We HY KF 2

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 9 of 17

 

 

 

Evergreen | e $149,900 paid into © $149,900 from
Evergreen’s Umpqua Bank Umpqua Bank
Account -1127 Account -1127
Blueline | e $149,900 paid into ° $149,900 from
Blueline’s Salal Credit Salal Credit Union
Union Account -6496 Bank Account
-6496

 

 

 

 

Defendant subsequently paid $191,427.79 to the Clerk of
Court, thereby ensuring that funds representing all the loan
proceeds have been either seized or returned to the United

States.

The parties agree that the Court may consider additional facts contained in the

Presentence Report (subject to standard objections by the parties) and/or that may be

presented by the United States or Defendant at the time of sentencing, and that the factual

statement contained herein is not intended to limit the facts that the parties may present to

the Court at the time of sentencing.

9. Sentencing Factors. The parties agree that the following Sentencing

Guidelines provisions apply to this case:

a.

Plea Agreement - 9
United States v. Austin Hsu, CR20-191-JLR

Defendant’s offense is governed by § 2B1.1 of the Sentencing
Guidelines;

Defendant’s base offense level is 7, pursuant to § 2B1.1(a)(1),
because Defendant is pleading guilty to wire fraud, which is
referenced to § 2B1.1 and has a statutory maximum of 20 years;
Defendant’s offense level is increased by 14 levels pursuant to

§ 2B1.1(b)(1)(H), because the loss exceeded $550,000, but did not
exceed $1,500,000; and

Defendant’s offense level is increased by 2 levels, pursuant to

§ 2B1.1(b)(10), because the offense involved sophisticated means.
As a result, Defendant’s total offense level, prior to any adjustment
for acceptance of responsibility, is 23.

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Oo fo YD DBD NH BR W NY

NN NN NN NN NY He He Se Be Be Be Be es eB
CN DAMN BF WN EF SG Be we HDD mH BRB wD HE OS

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 10 of 17

Defendant understands, that at the time of sentencing, the Court is free to reject
these stipulated adjustments, and is further free to apply additional downward or upward
adjustments in determining Defendant's Sentencing Guidelines range.

10. Acceptance of Responsibility. At sentencing, ifthe Court concludes
Defendant qualifies for a downward adjustment for acceptance of responsibility pursuant
to USSG § 3E1.1(a) and Defendant’s offense level is 16 or greater, the United States will
make the motion necessary to permit the Court to decrease the total offense level by three
(3) levels pursuant to USSG §§ 3E1.1(a) and (b), because Defendant has assisted the
United States by timely notifying the United States of Defendant’s intention to plead
guilty, thereby permitting the United States to avoid preparing for trial and permitting the
Court to allocate its resources efficiently.

11. Sentencing Recommendation. The United States agrees that it will
recommend a term of imprisonment that is no higher than the low end of Defendant’s
sentencing range under the Sentencing Guidelines. Defendant understands that this
recommendation is not binding on the Court and the Court may reject the
recommendation and may impose any term of imprisonment up to the statutory maximum
penalty authorized by law. Defendant further understands that Defendant cannot
withdraw his guilty plea simply because of the sentence imposed by the Court.

Defendant shall be free to recommend any sentence, consistent with the law, that
Defendant believes is appropriate. Except as otherwise provided in this Plea Agreement,
the parties are free to present arguments regarding any other aspect of sentencing.

12. Restitution. Defendant agrees that he will pay restitution to Square Inc. in
the amount of $54,627.97, to Kabbage, Inc. in the amount of $354,477, and to the United
States Small Business Administration in the amount of $300,000, for a total restitution
obligation of $709,104.97. Defendant will receive credit for any amounts already paid by
him. The parties agree that, after judgment, they will seek to apply amounts paid to the
Clerk of Court to restitution, and further request to apply seized funds to restitution

through restoration.

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 10
United States v. Austin Hsu, CR20-191-JLR
Oo Oe DH BP WwW HY —

Nw WN NY BD NO KO RO BNO ROO mmm es
on DW UH BP WwW NY KK DD CO wo YT HR HA BP WH NY K&S CO

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 11 of 17

The full amount of restitution shall be due and payable immediately on entry of
Judgment and shall be paid as quickly as possible. Ifthe Court finds that Defendant is
unable to make immediate restitution in full and sets a payment schedule as contemplated
in 18 U.S.C. § 3664(f), Defendant agrees that the Court’s schedule represents a minimum
payment obligation and does not preclude the U.S. Attorney’s Office from pursuing any
other means by which to satisfy Defendant’s full and immediately-enforceable financial
obligation, including, but not limited to, by pursuing assets that come to light only after
the district court finds that Defendant is unable to make immediate restitution.

Defendant agrees to disclose all assets in which Defendant has any interest or over
which Defendant exercises control, directly or indirectly, including those held by a
spouse, nominee, or third party. Defendant agrees to cooperate fully with the United
States’ investigation identifying all property in which Defendant has an interest and with
the United States’ lawful efforts to enforce prompt payment of the financial obligations to
be imposed in connection with this prosecution. Defendant’s cooperation obligations are:
(1) before sentencing, and no more than 30 days after executing this Plea Agreement,
truthfully and completely executing a Financial Disclosure Statement provided by the
United States Attorney’s Office and signed under penalty of perjury regarding
Defendant’s and Defendant’s spouse’s financial circumstances and producing supporting
documentation, including tax returns, as requested; (2) providing updates with any
material changes in circumstances, as described in 18 U.S.C. § 3664(k), within seven
days of the event giving rise to the changed circumstances; (3) authorizing the United
States Attorney’s Office to obtain Defendant’s credit report before sentencing;

(4) providing waivers, consents or releases requested by the U.S. Attorney’s Office to
access records to verify the financial information; (5) authorizing the U.S. Attorney’s
Office to inspect and copy all financial documents and information held by the U.S.
Probation Office; (6) submitting to an interview regarding Defendant’s Financial
Statement and supporting documents before sentencing (if requested by the United States

Attorney’s Office), and fully and truthfully answering questions during such interview;

Plea Agreement - 11 UNITED STATES ATTORNEY

United States v. Austin Hsu, CR20-191-JLR ae STEEN RENE, ae le
SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo Oo YN DH FB WY YY YH

NM BN BO NR BRO BW BRD ORD ORO Oe eae a ee
oOo aD NH FP WY KY FK CO CO OH HS HR mA BR WwW HY KH OO

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 12 of 17

and (7) notifying the United States Attorney’s Office before transferring any interest in
property owned directly or indirectly by Defendant, including any interest held or owned
in any other name, including all forms of business entities and trusts.

The parties acknowledge that voluntary payment of restitution prior to the
adjudication of guilt is a factor the Court considers in determining whether Defendant
qualifies for acceptance of responsibility pursuant to USSG § 3E1.1(a). In addition, in
any event, the government will consider Defendant’s cooperation regarding restitution in
making its sentencing recommendation.

13. Forfeiture. The Defendant understands that the forfeiture of property is
part of the sentence that must be imposed in this case. The Defendant agrees to forfeit to
the United States immediately his right, title, and interest in all property that constitutes
or is traceable to proceeds of his commission of Wire Fraud. All such property is
forfeitable pursuant to Title 18, United States Code, Section 981(a)(1)(C), by way of Title
21, United States Code, Section 2461(c), and includes but is not limited to the following
funds and sum, representing proceeds the Defendant obtained from the offense:

a. $149,900 in U.S. funds seized on October 27, 2020 from Umpqua
Bank account ending in 1127, held in the name of Evergreen Forest
LUC:

b. $57,981.31 in U.S. funds seized on November 2, 2020 from Bank of
America account ending in 5116, held in the name of Blackrock
Services;

e $26,620.87 in U.S. funds seized on November 2, 2020 from Bank of
America account ending in 6280, held in the name of Prodigy
Holdings PLLC;

d. $133,275 in U.S. funds seized on November 2, 2020 from Bank of
America account ending in 9731, held in the name of Sequoia West
Corp.;

TOU Sre WAR? STREET, SUITE 5220

SEATTLE, WASHINGTON 98101]
(206) 553-7970

Plea Agreement - 12
United States v. Austin Hsu, CR20-191-ILR
SOD OY DR nA BP WH HB He

to bo bo BO bo Bo BO Bo BOF Re me ee ee ee
ost Dn MO FW NY KF OD OC mM aH HR A BB Ww PB LE

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 13 of 17

om $149,900 in U.S. funds seized on November 2, 2020 from Salal
Credit Union account ending in 6496, held in the name of Austin
Hsu; and

f. a sum of money in the amount of $191,427.79, reflecting the
unrecovered proceeds the defendant obtained from the offense.

With respect to the sum of money identified above in subsection (f), the Defendant
understands and acknowledges this forfeited sum of money is separate and distinct from
the restitution that is ordered in this case. The United States agrees, however, that it will
request the Attorney General apply any amounts it collects toward satisfaction of this
forfeited sum to the restitution that is ordered. The United States also agrees that any
amount the Defendant pays toward restitution will be credited against this forfeited sum.

The Defendant agrees to fully assist the United States in the forfeiture of any
forfeitable property and to take whatever steps are necessary to pass clear title to the
United States, including but not limited to: surrendering title and executing any
documents necessary to effect forfeiture; assisting in bringing any property located
outside the United States within the jurisdiction of the United States; and taking whatever
steps are necessary to ensure that property subject to forfeiture is not sold, disbursed,
wasted, hidden, or otherwise made unavailable for forfeiture. The Defendant agrees not
to file a claim to any of this property in any federal forfeiture proceeding, administrative
or judicial, that may be or has been initiated, or to otherwise contest any federal forfeiture
proceeding that may be or has been initiated. The Defendant also agrees he will not assist
any party who may file a claim to this property in any federal forfeiture proceeding.

The United States reserves its right to proceed against any remaining property not
identified in this Plea Agreement, including any property in which the Defendant has any
interest or control, if that property constitutes or is traceable to proceeds of his
commission of Wire Fraud or was involved in his commission of Money Laundering.

14. Non-Prosecution of Additional Offenses. As part of this Plea Agreement,

the United States Attorney’s Office for the Western District of Washington agrees not to

Plea Agreement - 13
United States v. Austin Hsu, CR20-191-ILR

(206) 553-7970

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
coc Oo Oo ST DW A B&B WY YP —

NN NR BRD RO ND BRD RD RD ee ea
oo S41 DH A fF WwW NY SK COT CO tO TD nH BR He PO &

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 14 of 17

prosecute Defendant for any additional offenses known to it as of the time of this Plea
Agreement based upon evidence in its possession at this time, and that arise out of the
conduct giving rise to this investigation. In this regard, Defendant recognizes the United
States has agreed not to prosecute all of the criminal charges the evidence establishes
were committed by Defendant solely because of the promises made by Defendant in this
Plea Agreement. Defendant agrees, however, that, for purposes of preparing the
Presentence Report, the United States Attorney’s Office will provide the United States
Probation Office with evidence of all conduct committed by Defendant.

Defendant agrees that any charges to be dismissed before or at the time of
sentencing were substantially justified in light of the evidence available to the United
States, were not vexatious, frivolous or taken in bad faith, and do not provide Defendant
with a basis for any future claims under the "Hyde Amendment," Pub. L. No. 105-119
(1997).

15. Breach, Waiver, and Post-Plea Conduct. Defendant agrees that, if
Defendant breaches this Plea Agreement, the United States may withdraw from this Plea
Agreement and Defendant may be prosecuted for all offenses for which the United States
has evidence. Defendant agrees not to oppose any steps taken by the United States to
nullify this Plea Agreement, including the filing of a motion to withdraw from the Plea
Agreement. Defendant also agrees that, if Defendant is in breach of this Plea Agreement,
Defendant has waived any objection to the re-institution of any charges that previously
were dismissed or any additional charges that had not been prosecuted.

Defendant further understands that if, after the date of this Agreement, Defendant
should engage in illegal conduct, or conduct that violates any conditions of release or the
conditions of confinement (examples of which include, but are not limited to, obstruction
of justice, failure to appear for a court proceeding, criminal conduct while pending
sentencing, and false statements to law enforcement agents, the Pretrial Services Officer,
Probation Officer, or Court), the United States is free under this Plea Agreement to file

additional charges against Defendant or to seek a sentence that takes such conduct into

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 14
United States v. Austin Hsu, CR20-191-JLR
CoC OD COST) ODN OH BS OH YD Oe

ho No NO ho ho No ho ied we) — — — — — i — oy — —
co -~) oN OU we Qt BQ ee So Oo fo ~ DN tA FSF WD HN

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 15 of 17

consideration by requesting the Court to apply additional adjustments or enhancements in
its Sentencing Guidelines calculations in order to increase the applicable advisory
Guidelines range, and/or by seeking an upward departure or variance from the calculated
advisory Guidelines range. Under these circumstances, the United States is free to seek
such adjustments, enhancements, departures, and/or variances even if otherwise
precluded by the terms of the Plea Agreement.

16. Waiver of Appellate Rights and Rights to Collateral Attacks.
Defendant acknowledges that, by entering the guilty plea required by this Plea
Agreement, Defendant waives all rights to appeal from Defendant’s convictions and any
pretrial rulings of the Court. Defendant further agrees that, provided the Court imposes a
custodial sentence that is within or below the Sentencing Guidelines range (or the
statutory mandatory minimum, if greater than the Guidelines range) as determined by the
Court at the time of sentencing, Defendant waives to the full extent of the law:

a. Any right conferred by Title 18, United States Code, Section 3742,
to challenge, on direct appeal, the sentence imposed by the Court,
including any fine, restitution order, probation or supervised release
conditions, or forfeiture order (if applicable); and

b. Any right to bring a collateral attack against his convictions and
sentence, including any restitution order imposed, except as it may
relate to the effectiveness of legal representation.

This waiver does not preclude Defendant from bringing an appropriate motion
pursuant to 28 U.S.C. § 2241, to address the conditions of Defendant’s confinement or
the decisions of the Bureau of Prisons regarding the execution of Defendant’s sentence.

If Defendant breaches this Plea Agreement at any time by appealing or collaterally
attacking (except as to effectiveness of legal representation) the convictions or sentence
in any way, the United States may prosecute Defendant for any counts, including those
with mandatory minimum sentences, that were dismissed or not charged pursuant to this

Plea Agreement.

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 15
United States v. Austin Hsu, CR20-191-JLR
CoD FAD HN F&F WY YB Be

NM NM NY HM BRB ND RNR Rm Oe ee ea ea ae a ea
Oo SN DN AN FF WY YY KF OD OBO MH ID DA HA BR Ww PPO

 

 

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 16 of 17

17. Voluntariness of Plea. Defendant agrees that Defendant has entered into
this Plea Agreement freely and voluntarily, and that no threats or promises were made to
induce Defendant to enter a plea of guilty other than the promises contained in this Plea
Agreement or set forth on the record at the change of plea hearing in this matter.

18. Statute of Limitations. In the event this Plea Agreement is not accepted
by the Court for any reason, or Defendant breaches any of the terms of this Plea
Agreement, the statute of limitations shall be deemed to have been tolled from the date of
the Plea Agreement to: (1) thirty (30) days following the date of non-acceptance of the
Plea Agreement by the Court; or (2) thirty (30) days following the date on which a breach
of the Plea Agreement by Defendant is discovered by the United States Attorney’s
Office.

19. Completeness of Agreement. The United States and Defendant
acknowledge that these terms constitute the entire Plea Agreement between the parties,
except as may be set forth on the record at the change of plea hearing in this matter. This
Plea Agreement binds only the United States Attorney’s Office for the Western District
of Washington and the Fraud Section of the Criminal Division of the United States
HM
//

Hf

UNITED STATES ATTORNEY
701 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

Plea Agreement - 16
United States v. Austin Hsu, CR20-191-JLR
—

Case 2:20-cr-00191-JLR Document 34 Filed 01/21/21 Page 17 of 17

Department of Justice. It does not bind any other United States Attorney’s Office or any
other office or agency of the United States, or any state or local prosecutor.

DATED: this 21*' day of January, 2021.

Oo Oo ST DH HN BR WwW LP

Nw NM NB NH BR ND ND ON Om a a ea ea
oO SN DW BF WwW YM KF DT Ome A KH NH BB Ww KH OO

 

 

AUSTIN HSU
Defendant

FS

BRENT HART
Attorney for Defendant

s/ Steven Masada
STEVEN T. MASADA
Assistant United States Attorney

DANIEL S. KAHN

Acting Chief

Fraud Section, Criminal Division
Department of Justice

s/ Christopher Fenton

By: CHRISTOPHER FENTON
Trial Attorney

Fraud Section, Criminal Division
Department of Justice

UNITED STATES ATTORNEY

Plea Agreement - 17

United States v. Austin Hsu, CR20-191-JLR TUES TEWVARCSTRERT SBURE S220

SEATTLE, WASHINGTON 98101
(206) 553-7970
